Case 19-12563   Doc 49   Filed 05/19/21 Entered 05/20/21 12:00:46 Desc Main
                           Document     Page 1 of 6            FILED
                                                UNITEDSTATESBANKRUPTCYCOURT
                                                   NORTHERNDISTRICTOFILLINOIS
                                                             May 19, 2021

                                                    JEFFREYP.ALLSTEADT,CLERK
Case 19-12563   Doc 49   Filed 05/19/21 Entered 05/20/21 12:00:46   Desc Main
                           Document     Page 2 of 6
Case 19-12563   Doc 49   Filed 05/19/21 Entered 05/20/21 12:00:46    Desc Main
                           Document     Page 3 of 6
                                                             FILED
                                               UNITEDSTATESBANKRUPTCYCOURT
                                                 NORTHERNDISTRICTOFILLINOIS
                                                            May 19, 2021

                                                   JEFFREYP.ALLSTEADT,CLERK
Case 19-12563   Doc 49   Filed 05/19/21 Entered 05/20/21 12:00:46   Desc Main
                           Document     Page 4 of 6
            Case 19-12563          Doc 49       Filed 05/19/21 Entered 05/20/21 12:00:46                      Desc Main
United States Bankruptcy Court                    Document     Page 5 of 6
Northern District of Illinois                                                    Jeffrey P. Allsteadt, Clerk of Court


                                                                                 Date: 05/20/2021
 Jenique Dean
 1345 S Wabash Ave
 #909
 Chicago, IL 60605




Letter to Filer:                                               Case Number, if applicable:   19-12563
                                                               Case Name, if applicable:     Jenique Dean


RETURN CHECK /MONEY ORDER/CASHIER’S CHECK
         Unsigned
         Debtor(s) or Company check unacceptable
         No fee is required
         OTHER: Please refer to last page – ADDITIONAL INFORMATION section.

NEW BANKRUPTCY CASE

We were unable to process your case because the following documents are missing and required at case opening:

         Voluntary Petition (Official Form 101 or 201)
         No form of payment (one of the following is required)
         -   Full Filing Fee
         -   Application/Order for Individuals to Pay the Filing Fee in Installments (Official Form 103A)
         -   Application/Order to Have the Chapter 7 Filing Fee Waived (Official Form 103B)
         OTHER: Please refer to last page – ADDITIONAL INFORMATION section.

CORRECTION(S) REQUIRED
         Alias Summons:




         Amended Adversary Complaint:




         Adversary Proceeding Coversheet:




         Amended Petition to Correct:
                        Case 19-12563            Doc 49        Filed 05/19/21 Entered 05/20/21 12:00:46                          Desc Main
                                                                 Document     Page 6 of 6                                             Letter to Filer – Page 2
                                                               1
                      Motion to Redact and Proposed Order




                      OTHER: Please refer to ADDITIONAL INFORMATION section below.

            DEFICIENCY – Please make all necessary corrections to the document(s) listed below:
                      Amended Schedule/List of Creditors is deficient for payment. Please submit payment.
                      Motion is deficient for payment. Please submit payment.
                      Notice of Motion – please complete and submit.
                      Proposed Order – please complete and submit.
                 ✔    OTHER: Please refer to ADDITIONAL INFORMATION section below.

            INFORMATION
                  CREDIT BUREAU – The bankruptcy court does NOT perform any activities with the credit bureaus. You must contact the
                  individual credit bureaus for their procedure for removing your bankruptcy filing from their credit report.
                      No record of the case name or number exists in our court; therefore we cannot process your request and we’re returning
                      the enclosed documents to you.
                      Case name/number is missing. Please provide the case name/number.
                      There are several debtors listed. Please provide the correct case number.


            ADDITIONAL INFORMATION:
            Refile the notice of motion the time should be for 9:30 am. Also you are missing supporting documentation . If you need help please
            contact the free attorneys at 312- 229-6344.




            1
              A motion to redact personal information prohibited under Fed.R. Bankr. P. 9037(A) should be filed without notice of motion and without serving
            other parties. The motion must be accompanied by a redacted version of the filed document and a proposed order requiring the clerk to substitute
            the redacted document for the un-redacted document. A proposed order can be found on the courts website http://www.ilnb.uscourts.gov under
            Forms/Local Bankruptcy Forms titled Order to Redact. We are attaching a sample of the order.

                                                                     IF APPLICABLE
            Include the name of the debtor/joint debtor, the case number, the signature of the debtor/joint debtor on all required documents.

                                           Include the signature of the attorney representing the debtor/joint debtor.

                       FORM OF PAYMENT REQUIREMENT – Cashier’s check or money order payable to Clerk, U. S. Bankruptcy Court.

                              Mail the required document(s) or payment listed above, including this Letter to my attention at:
                                     United States Bankruptcy Court, Eastern Division, 219 S. Dearborn, Chicago, IL 60604


                                                                               Deputy Clerk        Maria P.

                                                                               Contact Number 312-408-5000
Updated: 11/22/2017
